Citation Nr: 1016336	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	David Huffman, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to December 
1980.  He also served from October 1981 to May 1983 when he 
was discharged under other than honorable conditions.  An 
October 1984 Administrative Decision held the Veteran's 
discharge was dishonorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in November 2008.  A transcript of the hearing has been 
associated with the claims file.

The case was remanded to the RO in February 2009 for 
additional development of the record.  


FINDINGS OF FACT

1.  The Veteran was discharged from his second period of 
service because of willful and persistent misconduct.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
disorder during his first period of active service or for 
many years thereafter.  

3.  None of the currently demonstrated innocently acquired 
psychiatric disorder is shown to be related to an event or 
incident of his period of active service performed under 
honorable conditions.  



CONCLUSION OF LAW

1.  For the Veteran's second period of service, his other 
than honorable discharge from service is deemed to have been 
under dishonorable conditions by VA, thus constituting a bar 
to the payment of VA monetary benefits based on disease or 
injury incurred in or aggravated by that period.  38 U.S.C.A. 
§§ 101(2), (18), 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 
3.354 (2009).  

2.  The Veteran does not have an innocently acquired 
psychiatric disorder, to include PTSD, due to disease or 
injury that was incurred in or aggravated by his first period 
of active service under honorable conditions; a personality 
disease is not a disease or injury within the meaning of 
applicable legislation.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria for Eligible Active Service

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12.  A discharge under honorable 
conditions is binding on the VA as to the character of 
discharge.  38 C.F.R. § 3.12(a).  

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b).  Benefits are not payable where the claimant was 
discharged or released by reason of the sentence of a general 
court-martial.  38 C.F.R. § 3.12(c)(2).  

A person discharged under conditions other than honorable on 
the basis of an absence without official leave (AWOL) period 
of at least 180 continuous days is barred from receipt of VA 
benefits unless such person demonstrates to the satisfaction 
of the Secretary that there are compelling circumstances to 
warrant such prolonged unauthorized absence.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(6).  

An "other than honorable" discharge is not necessarily 
tantamount to a "dishonorable" discharge; however, a 
discharge or release for certain offenses is considered to 
have been issued under dishonorable conditions.  

A discharge or release from service for one of the following 
reasons is considered to have been issued under dishonorable 
conditions:  (1) acceptance of undesirable discharge in lieu 
of trial by general court-martial; (2) mutiny or spying; (3) 
offense involving moral turpitude (this includes, generally, 
conviction of a felony); (4) willful and persistent 
misconduct; and (5) homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  38 C.F.R. 
§ 3.12(d).

A discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).

According to 38 C.F.R. § 3.354(a), definition of insanity, an 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  

38 C.F.R. § 3.354(b) provides when a rating agency is 
concerned with determining whether an appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation (38 U.S.C. § 5303(b)), it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.  See also VAOPGCPREC 20-97 
(General Counsel noted that the term insanity was more or 
less synonymous with "psychosis").  See also Zang v. Brown, 
8 Vet. App. 246, 254 (1995) (finding that insanity must be 
due to a "disease" or that that a claimant "did not know 
or understand the nature or consequences of his act or that 
what he was doing was wrong").  


Analysis of Periods of Service

In this case, the Board finds that the Veteran is barred from 
receiving benefits on the basis of service during the period 
extending from October 1981 to May 1983 because of his 
discharge was deemed to have been under dishonorable 
conditions.  

The RO ruled in an October 1984 decision that the May 1983 
discharge was dishonorable.  Thus, for this period of service 
only, the Veteran has been determined to have been discharged 
due to his own willful and persistent misconduct.  

The Board finds that the Veteran was not insane when he 
committed the acts of willful and persistent misconduct.  The 
April 1983 separation examination made no abnormal 
psychiatric findings.  

The Veteran underwent a psychiatric evaluation in December 
1982 in connection with his heavy alcohol use and the alleged 
possession of Valium.  The examiner noted that the Veteran 
was alert, oriented, cooperative and polite.  His cognition, 
judgment and concentration were noted to be good. His 
intelligence was average.  There was no evidence of 
hallucination or delusions.  The examiner noted finally that 
there was no evidence of psychopathology.  

Due to the foregoing, service connection cannot be granted on 
the basis of the Veteran's second period of service.  The 
Board will now address the claim as it concerns the first 
period of service, which ended with an honorable discharge in 
December 1980.  


Service Connection Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishment of service connection for posttraumatic stress 
disorder (PTSD) requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror. 38 C.F.R. § 4.125(a).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case- by-case basis.  
See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395- 396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  

In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Souza v. Brown, 10 Vet. App. 
307, 311 (1997).  


Analysis  

In this case, the Veteran is not shown to have had combat 
with the enemy while serving in the Army during his first 
period of active duty.  A careful review of the Veteran's 
service department records and his DD Form 214 shows that he 
served as military policeman.  

Because the service personnel records, including DD Form 214, 
do not show his receipt of combat-specific citations or 
awards or other evidence establishing that the Veteran 
participated in combat with the enemy, a claimed stressor 
must be corroborated in order to establish service connection 
for PTSD.  

The Veteran's reported stressors included events when he 
witnessed mid-air collisions of aircraft while aboard his 
Navy ship and an incident when a superior suffered a heart 
attack and died in his presence.  

However, these reported incidents happened during the other 
than honorable period of service in the Navy.  The Veteran 
did not report identify any verifiable stressors from his 
first period of service when he was in the Army.  

As previously discussed, there was no diagnosed 
psychopathology during service.  The records from the first 
period of service indicate that the Veteran had a personality 
disorder, which led to his honorable discharge from the Army.  

Subsequently, the Veteran sought psychiatric treatment from 
VA in February 1999.  The clinician diagnosed alcohol 
dependence and adjustment disorder with depression.  

The record contains a hospitalization report from November 
2004.  He was admitted in October 2004 after he was found 
wandering into a neighbor's home.  He was confused and 
disoriented.  He reported drinking a 12 pack of beer per day 
for the prior two or three weeks and taking Klonopin.  

The Axis I diagnoses at discharge were those of alcohol 
dependence; major depressive disorder, moderate; history of 
stimulant abuse; and history of marijuana abuse.  In Axis IV, 
the clinician noted chronic mental illness, history of long-
standing substance abuse, poor support system and financial 
stressors.  

The Veteran submitted a psychological evaluation conducted by 
S.B.W. in October 2008.  S.B.W. diagnosed PTSD, chronic and 
severe; major depressive disorder, single episode, severe, 
without psychotic features, with melancholic features; 
generalized anxiety disorder; panic disorder with 
agoraphobia; and alcohol dependence in sustained full 
remission.  

S.B.W. opined that the Veteran's diagnoses were related to 
the stressor incidents where he witnessed mid-air collisions 
in the Navy.  They are also related to the Veteran's post-
service heath problems, including a heat stroke and the need 
for permanent colostomy.  

Because S.B.W.'s opinions were based on both the honorable 
and other than honorable periods of active duty, the Board 
remanded the matter in February 2009 to obtain an opinion 
that would draw the legally relevant distinction.  

The Veteran underwent a VA examination in July 2009.  The 
examiner diagnosed alcohol dependence and personality 
disorder NOS with antisocial features.  The examiner 
commented that it could be confidently concludes that those 
two conditions were present during the Veteran's first period 
of service.  The examiner declined to diagnose any innocently 
acquired psychiatric disorders.  

The VA examiner submitted an addendum in December 2009.  He 
drew into questions the diagnoses made by S.B.W. in October 
2008.  The examiner noted that the Veteran's self-report to 
S.B.W. omitted information about significant conduct problems 
while in the Army.  Furthermore, a thorough DSM-IV diagnostic 
evaluation was not documented, with criteria A (2) not being 
addressed.  

A personality disorder is considered a constitutional or 
developmental defect and is not a disease or injury for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 
(2008); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

The Veteran's representative argued at the November 2008 
hearing that the personality disorder label was misapplied to 
the Veteran's problems during his first period of service.  
Rather, the Veteran's representative believed that marital 
problems led to anxiety and depression.  The Board finds this 
reasoning to be wholly speculative and unsupported by any 
competent evidence in the record.  

Furthermore, the Veteran's representative, as a lay person 
without the appropriate medical training and expertise, is 
simply not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Because the law does not allow service connection for a 
personality disorder, and because no current innocently 
acquired psychiatric disorder is shown to be related to his 
first period of service, the claim must be denied.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in March 2006 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  With regard to the claim 
for PTSD, the Veteran did not report any stressors from the 
first period of service.  Thus, no attempt to corroborate 
stressors was possible.  A VA examination was conducted.  

In sum, there is no evidence of any defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


